Title: From Thomas Jefferson to Ferdinand Grand, 30 September 1787
From: Jefferson, Thomas
To: Grand, Ferdinand



Sir
Paris Sep. 30. 1787.

Desirous of not abusing the good dispositions you were pleased to express as to myself and your willingness to advance monies for my particular use, I wrote to Messrs. Willinck & Van Staphorsts to know whether my draught on them for six or seven thousand livres would be honored on account of the United states. They answer me by letter of Sep. 24. that they will pay it on sight, desiring however that it may not be delayed as they could not answer long against the effect of the present circumstances of their country. If it should be perfectly agreeable to you to furnish me with 7000.₶ on my bill on those gentlemen, I will take the liberty of asking you to have such a bill prepared, paiable on sight, which I will sign. Having occasion for a bill on London for fourteen pounds seven shillings sterling, I should thank you for such a one, to be deducted from the money paiable for my bill on Messrs. Willink & Van Staphorsts. I will thank you for an answer to this immediately, and if you chuse to take my bill, I will call at your bureau early tomorrow morning, as I shall be going into the country for several days to come. I have the honor to be with much respect Sir your most obedient humble servant,

Th: Jefferson

